[Cite as Johnson v. Office Healthcare Facilities Servs., 2021-Ohio-4181.]




TAMEKA L. JOHNSON                                       Case No. 2021-00240PQ

        Requester                                       Judge Patrick E. Sheeran

        v.                                              JUDGMENT ENTRY

OFFICE HEALTHCARE FACILITIES
SERVICES

        Respondent



        {¶1} On      October       7,   2021,     a    Special      Master   issued   a   Report   and
Recommendation in this public-records case. The Special Master recommends the
following: (1) dismissal of a claim for production of records as moot, (2) a finding that
Respondent failed to produce a requested record within a reasonable period of time in
violation of R.C. 149.43(B)(1), (3) a finding that Requester is entitled to recover from
Respondent the amount of the filing fee of twenty-five dollars and any other costs
associated with the action that Requester has incurred, and (4) assessment of costs to
Respondent.
        {¶2} Neither party has timely filed written objections to the Report and
Recommendation, as permitted by R.C. 2743.75(F)(2). Pursuant to R.C. 2743.75(F)(2),
if neither party timely objects to a special master’s report and recommendation, then this
Court is required to “promptly issue a final order adopting the report and
recommendation, unless it determines that there is an error of law or other defect
evident on the face of the report and recommendation.”
        {¶3} The Court determines that there is no error of law or other defect evident on
the face of the Special Master’s Report and Recommendation of October 7, 2021. The
Court adopts the Report and Recommendation. Requester is entitled to recover from
Respondent the amount of the filing fee of twenty-five dollars and any other costs
Case No. 2021-00240PQ                        -2-                   JUDGMENT ENTRY



associated with the action that are incurred by Requester, but Requester is not entitled
to recover attorney fees.        Court costs are assessed to Respondent.   Judgment is
rendered in favor of Requester. The Clerk shall serve upon all parties notice of this
judgment and its date of entry upon the journal.




                                            PATRICK E. SHEERAN
                                            Judge

Filed October 26, 2021
Sent to S.C. Reporter 11/29/21